Name: Council Regulation (EEC) No 3341/82 of 13 December 1982 fixing the activating prices for table wines for the period 16 December 1982 to 15 December 1983
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 353/2 15 . 12. 82Official Journal of the European Communities COUNCIL REGULATION (EEC) No 3341 /82 of 13 December 1982 fixing the activating prices for table wines for the period 16 December 1982 to 15 December 1983 THE COUNCIL OF THE EUROPEAN COMMUNITIES, activating prices fixed for the previous wine year should therefore be increased, without, however, encouraging production ; Whereas the guide prices for the period 16 December 1982 to 15 December 1983 were fixed by Regulation (EEC) No 1434/82 (3) ; whereas Article 3 (3) of Regula ­ tion (EEC) No 337/79 lays down that the activating price shall be fixed at the same stage and shall be valid during the same period as the guide price ; whereas Regulation (EEC) No 340/79 (4) determined the types of table wine to which these prices apply, HAS ADOPTED THIS REGULATION : Article 1 The activating prices for table wines for the period 16 December 1982 to 15 December 1983 shall be as follows : Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 3082/82 (2), and in particular Article 3 ( 1 ) thereof, Having regard to the proposal from the Commission , Whereas an activating price shall be fixed annually for each type of wine for which a guide price is fixed, taking into account the factors set out in Article 3 (2) of Regulation (EEC) No 337/79 ; Whereas the quality of the harvest for the 1982/83 wine year must, generally speaking, be regarded as good ; Whereas the prices for table wines of types R I , R II and A I have increased during the wine year and are now settling around the activating price ; whereas, on the other hand, the prices for table wines of types A II and A III have recently fallen considerably and are at the moment below the activating price ; whereas, finally, the prices for table wines of type R III have always been far above the activating price ; Whereas, although stocks at the beginning of the wine year are not large, the total quantity available exceeds that for an average wine year on account of the large harvest in 1982 ; Whereas the level of the activating prices must take account of the factors mentioned above ; whereas the Type of wine Activating price R I 3-02 ECU/% vol/hl R II 3-02 ECU/% vol/hl R III 47-24 ECU/hl A I 2-75 ECU/% vol/hl A II 61-73 ECU/hl A III 70-49 ECU/hl Article 2 This Regulation shall enter into force on 16 December 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 December 1982 . For the Council The President N. A. KOFOED (') OJ No L 54, 5 . 3 . 1979, p . 1 . ( 2) OJ No L 326, 23 . 11 . 1982, p . 1 . (3) OJ No L 162, 12. 6 . 1982, p . 33 . (A) OJ No L 54, 5 . 3 . 1979 , p . 60 .